 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID FALLS,                                    Case No. 1:19-cv-00441-NONE-JLT (PC)
12                       Plaintiff,                   ORDER GRANTING DEFENDANT’S
                                                      MOTION TO COMPEL RESPONSES TO
13           v.                                       REQUESTS FOR PRODUCTION OF
                                                      DOCUMENTS AND DIRECTING
14    A. ARREDONDO,                                   PLAINTIFF TO SHOW CAUSE WHY
                                                      EXPENSES SHOULD NOT BE IMPOSED
15                       Defendant.
                                                      (Doc. 43)
16

17          Defendant moves to compel Plaintiff’s responses to his First Set of Requests for

18   Production of Documents, pursuant to Federal Rule of Civil Procedure 37(a)(3)(B)(iv), and he

19   requests reasonable expenses in bringing this motion. (Doc. 43.) Plaintiff has not filed an

20   opposition or a statement of non-opposition to the motion, and the time to do so has passed. See

21   Local Rule 230(l). For the reasons set forth below, the Court grants Defendant’s motion to

22   compel and orders Plaintiff to show cause why an award of expenses should not be imposed.

23   I.     DISCUSSION

24          A. Motion to Compel Production

25          Parties may seek “discovery regarding any nonprivileged matter that is relevant to any

26   party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

27   Within the scope of Rule 26(b), a party may serve on any other party a request to produce

28   documents, electronically stored information, or tangible things that are in the responding party’s
 1   possession, custody, or control. Fed. R. Civ. P. 34(a)(1). “Property is deemed within a party’s

 2   ‘possession, custody, or control’ if the party has actual possession, custody, or control thereof or

 3   the legal right to obtain the property on demand.” Allen v. Woodford, No. 1:05-cv-01104-OWW-

 4   LJO, 2007 WL 309945, at *2 (E.D. Cal. 2007) (citation omitted). In response to each request, the

 5   responding party must state that it will produce the requested documents, information, or things,

 6   or it must “state with specificity the grounds for objecting to the request, including the reasons.”

 7   Fed. R. Civ. P. 34(b)(2)(B).

 8          If a party fails to produce requested documents, the party who made the requests may file

 9   a motion with the Court to compel production. Fed. R. Civ. P. 37(a)(3)(B). Generally, the moving
10   party must certify that it has conferred or attempted to confer in good faith with the responding

11   party to resolve the dispute without court action. Fed. R. Civ. P. 37(a)(1); Local Rule 251(b).

12   However, in prisoner cases involving pro se plaintiffs, the meet-and-confer requirements of Rule

13   37 and Local Rule 251 do not apply, though they are still encouraged. (See Doc. 38 at 2.)

14          Plaintiff has neglected to respond to Defendant’s First Set of Requests for Production of

15   Documents, which includes only two requests. (Doc. 43-1 at 4; Whisnand Decl. ¶¶ 4-6, Doc. 43-2

16   at 2.) After Defendant filed the instant motion, Plaintiff filed declarations that appear to be

17   responsive to Request No. 1 of the set. (Compare Doc. 43-2 at 19 with Doc. No. 44.) As an initial

18   matter, the declarations should not have been filed with the Court, but instead served directly on

19   Defendant in response to his requests for production. (See Doc. 2 at 3, 4.) In addition, Plaintiff
20   does not indicate whether the declarations are all of the “declarations, affidavits, or statements”

21   that he has “obtained from inmate-witnesses,” as sought by Request No. 1. (Doc. 43-2 at 19.)

22   Plaintiff also does not respond to Request No. 2.

23          Accordingly, the Court will order Plaintiff to directly respond to Defendant’s requests for

24   production. If Plaintiff objects to a request, he must “state with specificity the grounds for” the

25   objection, “including the reasons.” Fed. R. Civ. P. 34(b)(2)(B). If Plaintiff does not have

26   documents responsive to a request, or if requested documents do not exist, he must state so with
27   enough specificity to allow the Court to evaluate the merit of the response or whether he has

28   made a reasonable inquiry. See Ochotorena v. Adams, No. 1:05-cv-01524-LJO-DLB, 2010 WL
                                                    2
 1   1035774, at *4 (E.D. Cal. 2010); Uribe v. McKesson, No. 1:08-cv-01285-DSM-NLS, 2010 WL

 2   892093, at *3 (E.D. Cal. 2010).

 3           B. Request for Expenses

 4           Defendant requests that Plaintiff pay the reasonable expenses, specifically attorney’s fees,

 5   incurred in bringing the instant motion to compel. (Doc. 43-1 at 4-6.) Defendant’s counsel states

 6   that his hourly rate is $220, and that he expended four hours preparing the motion to compel.

 7   (Whisnand Decl. ¶ 8, Doc. 43-2 at 2-3.) Defendant thus requests an award of $880 in expenses.

 8   (Doc. 43-1 at 6.)

 9           Rule 37(a)(5) provides that if a motion to compel “is granted--or if the disclosure or
10   requested discovery is provided after the motion was filed--the court must, after giving an

11   opportunity to be heard, require the party . . . whose conduct necessitated the motion, the party or

12   attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred in

13   making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A) (emphasis added).

14   Thus, because the Court grants Defendant’s motion to compel, an award of costs is mandatory,

15   unless the Court finds that Plaintiff’s “nondisclosure . . . was substantially justified . . . or . . .

16   other circumstances make an award of expenses unjust.” Id. Pursuant to the rule, the Court will

17   provide Plaintiff an opportunity to be heard before deciding whether an award of costs is

18   mandated.

19   II.     CONCLUSION AND ORDER
20           For the reasons set forth above, the Court ORDERS:

21           1. Defendant’s motion to compel Plaintiff’s responses to Defendant’s First Set of

22               Requests for Production, (Doc. 43), is GRANTED.

23           2. Within 30 days of the date of service of this order, Plaintiff shall serve responses to

24               Defendant’s First Set of Requests for Production, as instructed herein. Plaintiff shall

25               serve the responses directly on Defendant; he should not file them with the Court.

26   ///
27   ///

28   ///
                                                           3
 1        3. Within 30 days of the date of service of this order, Plaintiff shall show cause in

 2              writing why an award of expenses should not be imposed. Plaintiff shall file his

 3              response to this order to show cause with the Court.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     July 1, 2021                            _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      4
